         Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 1 of 6




 1   Nicole Sheth, Esq. (Cal. State Bar No. 253515)
            nsheth@kbrlaw.com
 2   Stephanie Ponek, Esq. (Cal. State Bar No. 306205)
            sponek@kbrlaw.com
 3   KAUFMAN BORGEEST & RYAN LLP
 4   21700 Oxnard Street - Suite 1450
     Woodland Hills, CA 91367
 5   Telephone: (818) 880-0992
     Facsimile: (818) 880-0993
 6
 7   Attorneys for Defendant,
     Travelers Casualty and Surety Company of America
 8
 9
10                           UNITED STATES DISTRICT COURT

11           NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

12
     METRO SERVICES GROUP, a California            Case No.: 21-cv-02178-YGR
13   corporation,
                                                   Hon. Yvonne Gonzalez Rogers
14                        Plaintiff,
15                                                 DEFENDANT’S CASE
            v.                                     MANAGEMENT STATEMENT
16
     TRAVELERS CASUALTY AND SURETY                 [DECLARATION OF NICOLE SHETH
17   COMPANY OF AMERICA a Connecticut              FILED CONCURRENTLY HEREWITH]
     corporation, and DOES 1-15, inclusive
18                                                 Complaint Filed:    March 31, 2021
19                         Defendant.

20
21
22
23
24
25
26
27
28

                                                 1
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                      Case No. 21-cv-02178-YGR
          Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 2 of 6




 1          Defendant Travelers Casualty and Surety Company of America (“Defendant” or

 2   “Travelers”) hereby submits a separate Case Management Statement after several attempts

 3   to submit a joint report failed due to counsel for Plaintiff Metro Services Group’s

 4   (“Plaintiff” or “Metro”) unwillingness to provide an editable version of the joint statement

 5   or incorporate Defendant’s positions, which were emailed by way of separate word and pdf

 6   version. See Declaration of Nicole Sheth, concurrently attached.

 7          I.      JURISDICTION AND SERVICE

 8          This Court has jurisdiction based on 28 U.S.C. § 1332 (diversity of citizenship).

 9          II.     FACTS

10          This matter arises out of Metro’s claim for insurance coverage, under an insurance

11   policy issued by Travelers to Metro for the policy period of April 19, 2018 to April 19, 2019

12   (“Policy”), in connection with a litigation that was filed against Metro by Crown Building

13   Maintenance, Inc. dba Able Building Maintenance (“Able”) on April 26, 2018. The

14   litigation filed by Able is currently pending in San Francisco County Superior Court.

15          On August 9, 2018, Travelers denied Metro’s tender of defense in good faith based

16   on Exclusions 13.b and 13.e of the Policy and agreed to defend Metro’s directors and

17   officers subject to a reservation of rights. Metro did not contest Travelers’ denial for nearly

18   two years. On October 10, 2020, Travelers accepted Metro’s defense subject to a full

19   reservation of rights and expects to pay out the policy limits for the underlying matter.

20          Any contentions by Metro that it was denied legal representation of its own choosing

21   under the protections of California Civil Code section 2860 are groundless. Metro has

22   always been defended by counsel of its selection, Simoncini & Associates and Clark Hill

23   PLC, in the underlying action.

24          The initial complaint contains causes of action for breach of contract, bad faith,

25   breach of statutory duty, promissory estoppel, misrepresentation, fraud, interference with

26   prospective economic advantage, violation of civil RICO, and declaratory judgment, and

27   Metro seeks damages it alleges that it incurred in connection with the underlying litigation.

28   Travelers filed a motion to dismiss, and on June 25, 2021, the Court issued a ruling, granting

                                                 1
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                         Case No. 21-cv-02178-YGR
          Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 3 of 6




 1   Travelers’ motion to dismiss with leave to amend the complaint. The Court dismissed the

 2   claim for violation of California Insurance Code section 790.03 (Unfair and Deceptive

 3   Business Practice) with prejudice because there is no private right of action. The claims for

 4   violation of California Civil Code § 2860 (duty to provide independent counsel), promissory

 5   estoppel, misrepresentation/fraud, interference with prospective economic advantage, and

 6   violation of RICO were dismissed without prejudice for failure to plead sufficient facts.

 7   Specifically, Plaintiff’s meritless claim for RICO failed to allege basic factual allegations.

 8           Defendant’s position and defenses are subject to the allegations set forth in

 9   Plaintiff’s amended complaint, to the extent one is filed.

10           III.    LEGAL ISSUES

11           A significant legal issue in this case is the applicability/inapplicability of certain

12   exclusions in the insurance policy issued to Metro, namely the exclusion as to claims for

13   misappropriation of trade secret. Defendant denies Plaintiff’s claims, including but not

14   limited to, that it breached the Policy and denied Metro a defense in bad faith. The only

15   claim alleged against Plaintiff in the underlying action is misappropriation of trade secrets,

16   and the policy does not cover loss for any claim for misappropriation of trade secret as to

17   Metro. Accordingly, Travelers affirms that its coverage position was taken in good faith.

18           IV.     MOTIONS

19           At this time, other than any motions to dismiss or dispositive summary judgment or

20   partial summary judgment motions that may be filed, there are no other anticipated motions.

21   Defendant reserves the right to file all appropriate motions should discovery and/or the

22   development of this lawsuit necessitate the filing of such motions. In addition, Defendant’s

23   position is subject to the allegations set forth in Plaintiff’s amended complaint, to the extent

24   one is filed.

25           V.      AMENDMENT OF PLEADINGS

26           In its Order Granting Motion to Dismiss with Leave to Amend on June 25, 2021, the

27   Court provided Metro 21 days to file an amended complaint and Travelers 21 days thereafter

28   to respond to Metro’s filing. To the extent that Metro does not file an amended complaint,

                                                 2
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                          Case No. 21-cv-02178-YGR
          Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 4 of 6




 1   Travelers has 35 days from the date of the Court’s order to respond.

 2          VI.       EVIDENCE PRESERVATION

 3          Travelers has taken reasonable steps to preserve evidence relevant to the issues

 4   reasonably evident in this case.

 5          VII.      DISCLOSURES

 6          Travelers will exchange information required by Fed. R. Civ. P. 26(a)(1)(A) by July

 7   14, 2021, in accordance with the Court’s Order.

 8          VIII. DISCOVERY

 9          To date, the parties have not engaged in any formal discovery. Travelers anticipates

10   that, in addition to the Rule 26(a)(1) initial disclosures, there will be additional discovery

11   that will require approximately one year to complete. Travelers currently does not anticipate

12   the need to change any of the limits set forth in the Federal Rules of Civil Procedure, but

13   will work cooperatively with Plaintiff before seeking any modifications to such limits.

14          Travelers intends to take depositions through Federal Rule 30(a)(1) and 30(b)(6) and

15   likely will conduct depositions of non-parties (and experts).

16          Travelers proposes that all discovery be completed by July 14, 2022 and will attempt

17   to agree to protective orders as necessary.

18          IX.       CLASS ACTIONS

19          This is not a class action.

20          X.        RELATED CASES

21          Other than the underlying action entitled Crown Building Maintenance, Inc. dba

22   Able Building Maintenance v. Metro Services Group, et al., Case No. CGC-18-566118,

23   pending in San Francisco County Superior Court of California, Travelers is unaware of any

24   related cases.

25          XI.       RELIEF

26          Travelers denies Metro is entitled to any relief and prays Metro take nothing by its

27   action, that Travelers be awarded its costs of suit and for such other and further relief as this

28   Court may deem just and proper.

                                                 3
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                          Case No. 21-cv-02178-YGR
             Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 5 of 6




 1            XII.   SETTLEMENT AND ADR

 2            The parties have not engaged in any oral or written settlement communications.

 3   Travelers is amenable to mediation.

 4            XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

 5            Metro did not agree to have this matter tired before a magistrate judge pursuant to 28

 6   U.S.C. § 636(c).

 7            XIV. OTHER REFERENCES

 8            This case is not suitable for reference to binding arbitration, a special master, or

 9   Judicial Panel on Multidistrict Litigation.

10            XV.    NARROWING OF ISSUES

11            Travelers intends to file a motion for summary judgement and will attempt to meet

12   and confer with counsel for Metro to agree on undisputed facts that may limit the factual

13   issues present in the instant case.

14            XVI. EXPEDITED TRIAL PROCEDURE

15            Travelers does not believe that an expedited trial procedure is appropriate in this

16   case.

17            XVII. SCHEDULING

18            Travelers proposes that discovery be completed by July 14, 2022 and anticipates that

19   all dispositive motions will be filed no later than September 1, 2022. Travelers believes that

20   the matters at issue can be resolved through dispositive motion and, if necessary, a trial.

21   Travelers requests that this case be set for trial sometime after January 14, 2023.

22            XVIII. TRIAL

23            Travelers requests that this case be set for trial sometime after January 14, 2023. It is

24   anticipated that the trial will take 1-2 weeks. The setting of a trial date will depend upon the

25   Court’s consideration of any dispositive motions (including motions for summary judgment)

26   and the extent of any limited discovery that may be permitted.

27            Travelers reserves any rights it may have to seek modification and/or extension of

28   any trial and related dates, including discovery completion dates (if ordered) for good cause

                                                 4
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                           Case No. 21-cv-02178-YGR
          Case 4:21-cv-02178-YGR Document 25 Filed 07/14/21 Page 6 of 6




 1   shown and/or as stipulated between the parties.

 2          XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES

 3          Travelers filed a Certification of Interested Parties as required by Civil Local Rule 3-

 4   15. Defendant Travelers Casualty and Surety Company of America is 100% owned by

 5   Travelers Casualty and Surety Company, which is 100% owned by Travelers Insurance

 6   Group Holdings Inc., which is 100% owned by Travelers Property Casualty Corp., which is

 7   100% owned by The Travelers Companies, Inc. The Travelers Companies, Inc. is the only

 8   publicly held company in the corporate family.

 9          XX.     PROFESSIONAL CONDUCT

10          Counsel has reviewed the guidelines for professional conduct for the Northern

11   District of California and agrees to adhere to same.

12          XXI. OTHER MATTERS

13          Travelers is not aware of other matters that need to be addressed at this time.

14
15                                         Respectfully submitted,

16   Dated: July 14, 2021                  KAUFMAN BORGEEST & RYAN LLP

17
18                                 By:     /s/ Nicole Sheth_____________________________
                                           Nicole Sheth, Esq.
19                                         Attorney for Defendant Travelers Casualty and Surety
                                           Company of America
20
21
22
23
24
25
26
27
28

                                                 5
     _________________________________________________________________________________________
                         DEFENDANT’S CASE MANAGEMENT STATEMENT
                                                                         Case No. 21-cv-02178-YGR
